

115 HR 4982 IH: Preparedness Before Parades Act
U.S. House of Representatives
2018-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4982IN THE HOUSE OF REPRESENTATIVESFebruary 8, 2018Mr. Schneider introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo limit the authority of the President to carry out large-scale military parades.
	
 1.Short titleThis Act may be cited as the Preparedness Before Parades Act. 2.Findings Congress finds the following:
 (1)President Donald J. Trump has ordered the Department of Defense to carry out a large-scale military parade.
 (2)There have only been a select handful of large-scale military parades in the United States in the last 100 years, including in 1946 following the victory in World War II and in 1991 following the victory in the Persian Gulf War.
 (3)Estimates place the cost of the military parade in 1991 following the Persian Gulf War around $8,000,000 to $12,000,000, including some funding having come from private sources.
 (4)A large-scale military parade costing millions of dollars will divert essential funding desperately needed for investment in military readiness.
 (5)Budget uncertainty and continuing resolutions have had a severe negative impact on the Armed Forces, as demonstrated by the following statements:
 (A)In December 2017, President Donald J. Trump stated that In recent years, our military has undergone a series of deep budget cuts that have severely impacted our readiness, shrunk our capabilities, and placed substantial burdens on our warfighters..
 (B)Congressman Mac Thornberry, Chairman of the Committee on Armed Services of the House of Representatives, stated in September 2017 that it is hard to remember a time when our military readiness crisis has been on such sharp display.. Thornberry further stated, We have too few planes that can fly, too few ships that can sail and too few soldiers who can deploy..
 (C)In February 2018, Secretary of Defense Jim Mattis said, Let me be clear: As hard as the last 16 years of war have been, no enemy in the field has done more to harm the readiness of the U.S. military than the combined impact of the Budget Control Act’s defense spending caps, worsened by operating in 10 of the last 11 years under continuing resolutions of varied and unpredictable duration..
 (D)In January 2018, Secretary of the Navy Richard V. Spencer said in regard to the impact of continuing resolutions on the Navy’s budget, We have put $4 billion in a trash can, poured lighter fluid on it, and burned it..
 (E)In December 2017, Pentagon Chief Spokesperson Dana W. White said, Nothing’s had a greater impact on combat readiness than C.R.s. So—and at a time where security threats are high, we really do need the predictability in the budget, certainty that we don’t have with C.R.s..
 3.Sense of CongressIt is the sense of Congress that— (1)providing budget certainty to the Department of Defense and all other Federal agencies by passing appropriations legislation on time through regular order is of the utmost importance;
 (2)in a period when United States warplanes and ships are not at operational capacity, personnel are not fully trained, military families require significant financial assistance, and veterans’ programs require substantial increases, a large-scale military parade would be wasteful to the United States taxpayer and harmful to military readiness;
 (3)the President should express support for members of the Armed Forces, honor their service, and thank them for the great sacrifices they have made and continue to make to protect the United States by appropriately funding the military, supporting service members and their families, and promoting opportunities for veterans once they transition out of the Armed Forces; and
 (4)military parades should not be used for the personal pleasure of the President. 4.LimitationThe President may not direct the Department of Defense to carry out a large-scale military parade unless—
 (1)the Secretary of Defense certifies to Congress that— (A)the parade will have no effect on the military readiness or budgetary needs of the Armed Forces;
 (B)the diversion of personnel and equipment associated with the parade will have no effect on the military readiness of the Armed Forces; and
 (C)the financial costs associated with the parade will have no effect on the military readiness of the Armed Forces;
 (2)the Government of any municipality where the parade will be conducted approves the parade not later than 90 days before the date on which the parade occurs; and
 (3)not less than 50 percent of the costs of the parade are paid for by funds appropriated to the Executive Office of the President.
			